Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 14, 2015

                                       No. 04-15-00483-CV

                            IN THE INTEREST OF S.G.I., a Child,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00452
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal. The court reporter has filed a notification of late reporter’s
record requesting an extension of time to file the reporter’s record to August 21, 2015. The court
reporter’s request for an extension of time is GRANTED. We ORDER the court reporter to file
the reporter’s record on or before August 21, 2015.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court